GRAHAM, Judge.
Plaintiff’s assignments of error to the admission of testimony by the individual defendant as to the representations made by plaintiff’s agent when the spray was purchased are overruled.
The findings of fact made by the trial judge are supported by the evidence and must be sustained. The $271.30 awarded defendants is no more than they were entitled to, as a matter of law, under the court’s findings of fact. Under these circumstances, plaintiff was not prejudiced by the fact the court may have applied an inappropriate measure of damages. Cf. Motors, Inc. v. Allen, 11 N.C. App. 381, 181 S.E. 2d 134.
No error.
Judges Hedrick and Vaughn concur.